PER CURIAM.
The Florida Bar has petitioned this Court to impose a ninety-day suspension on respondent instead of the referee’s recommended public reprimand and payment of costs. The referee based his recommendations on the respondent’s comparative inexperience, prior unblemished record, and the referee’s feeling that the respondent did not fully comprehend the gravity of his conduct.
Althoug'h age and inexperience will not excuse unprofessional conduct, the Bar relies on cases1 which are factually distinguishable from the instant situation. On the other hand, respondent’s contention that the complaint should be dismissed is equally unpersuasive. A review of the evidence convinces us that the referee’s findings and recommendations are proper.
Those recommendations are hereby approved, and publication of this opinion shall constitute a public reprimand. Respondent is directed to pay costs amounting to $2,329.68.
It is so ordered.
SUNDBERG, C. J., and ADKINS, BOYD, OVERTON and McDONALD, JJ., concur.

. The Florida Bar v. Prior, 330 So.2d 697 (Fla.1976); State ex rel. The Florida Bar v. Rhubot-tom, 132 So.2d 395 (Fla.1961); Dodd v. The Florida Bar, 118 So.2d 17 (Fla.1960).